—Judgment, Supreme Court, New York County (Budd Goodman, J., at hearing; Richard Carruthers, J., at trial and sentence), rendered June 20, 1994, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 8 years to life, unanimously affirmed.
Giving due deference to the jury’s findings of credibility, and viewing the evidence in a light most favorable to the People (People v Bleakley, 69 NY2d 490, 495), defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence. We also find the verdict was not against the weight of the evidence.
Defendant’s motion to suppress identification testimony was properly denied. We reject defendant’s characterization of witnesses viewing photos that depicted the suspects’ clothing but not their faces as an identification procedure (People v Anderson, 218 AD2d 533, lv denied 87 NY2d 844). Furthermore, defendant’s belated challenge, made at the close of the hearing, to the lawfulness of his detention by the police failed to preserve this issue, which we would find to be without merit in any event.
Defendant’s challenges to the People’s summation comments were not preserved by specific objection (People v Balls, 69 NY2d 641), or, in the case of sustained general objections, by a request for additional curative relief (People v Medina, 53 NY2d 951, 953), and we decline to review them in the interest of justice.
Defendant failed to request submission of a lesser included offense of "soliciting”, and thus waived his claim in this regard (CPL 300.50 [1], [2]). In any event, there is no such offense.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Milonas, J. P., Ellerin, Wallach, Rubin and Kupferman, JJ.